 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DONTE BELL,

 9                              Plaintiff,                 CASE NO. 2:19-cv-01727 RAJ-BAT

10           v.                                            ORDER GRANTING PLAINTIFF’S
                                                           MOTION FOR LEAVE TO AMEND
11   NATIONAL CREDIT SYSTEMS, INC.;                        COMPLAINT
     ASSURANT, INC. (A/K/A SURE
12   DEPOSIT); EQUIFAX INFORMATION
     SERVICES, LLC; EXPERIAN
13   INFORMATION SOLUTIONS, INC.; AND
     TRANS UNION, LLC.,
14
                                Defendants.
15
            Plaintiff Donte Bell moves for leave to amend his complaint (Dkt. 7) to add new counts
16
     against Defendants National Credit Systems, Inc. Dkt. 54 and Exhibit A (redlined version of
17
     proposed First Amended Complaint).
18
            Defendants TransUnion LLC and National Credit Systems, Inc. are not opposed to the
19
     proposed amendment. Dkts. 56 and 57. Defendant Experian Information Solutions, Inc. has
20
     entered into a settlement with Plaintiff and therefore, did not file a response. Defendant Equifax
21
     Information Services LLC did not file a response to the motion.
22
            At this stage in the proceeding, Fed. R. Civ. P. 15(a)(2) provides that "a party may amend
23
     its pleading only with the opposing party's written consent or the court's leave. The court should


     ORDER GRANTING PLAINTIFF’S MOTION
     FOR LEAVE TO AMEND COMPLAINT - 1
 1   freely give leave when justice so requires." Plaintiff’s motion is timely. The deadline for the

 2   amendment of pleadings for March 23, 2020. Dkt. 52 (Scheduling Order). Additionally,

 3   Defendant National Credit Systems, Inc., against whom the additional counts will be asserted,

 4   does not oppose the filing of the proposed amended complaint.

 5          Accordingly, it is ORDERED:

 6          1)      Plaintiff’s motion to amend (Dkt. 54) is GRANTED.

 7          2)      Plaintiff shall file a final version of his proposed First Amended Complaint within

 8                  ten (10) days of this Order.

 9          3)      The Clerk shall send copies of this Order to all counsel of record.

10          DATED this 13th day of March, 2020.

11

12                                                         A
                                                           BRIAN A. TSUCHIDA
13                                                         Chief United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING PLAINTIFF’S MOTION
     FOR LEAVE TO AMEND COMPLAINT - 2
